IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-20075
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

ANTONIO CRUZ, also known as Harold Antonio Esprilla,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-99-CR-352
                      --------------------
                        February 15, 2001

Before SMITH, BARKSDALE, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     The attorney appointed to represent Harold Antonio Esprilla,

a.k.a. Antonio Cruz has filed a motion for leave to withdraw as

counsel and a brief in support in accordance with Anders v.

California, 386 U.S. 738, 744 (1967).   Esprilla received a copy

of counsel’s motion and brief but has not filed a response.     Our

independent review of the record and counsel’s brief reveals no

nonfrivolous issues for appeal.   Accordingly, counsel’s motion

for leave to withdraw is GRANTED, counsel is excused from further

responsibilities in this case, and the APPEAL IS DISMISSED.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.